Levine, J.,
dissents and votes to affirm in the following memorandum. Levine, J. (dissenting). I respectfully dissent. The agreement between plaintiff and defendants’ predecessor in interest created more than a revocable license. It gave plaintiff the right, exclusive against the owner of the fee and third persons, to install and maintain coin-operated washing and drying machines at a specifically designated apartment building in the City of Saratoga Springs. Incidental thereto, it also gave plaintiff the right to draw water and electricity from the building’s power and water lines and to connect with its sewer line for waste disposal. These property-related benefits conferred in favor of plaintiff and burdens on the property interest of the owner were sufficient, under both past and recent precedent, to create an interest in the nature either of an easement in gross or arising out of a covenant “running with the land”. As such, plaintiff’s interest was enforceable against the original owner and any successors with notice. Rather than merely being given a privilege to do one or more acts on the real property for a specific purpose, plaintiff essentially was granted the right to commercial exploitation of, and permanent possession and occupancy of space in, the servient realty during a fixed period of time. As culled from the cases, these are the basic characteristics which distinguish an easement in gross from a license (Saratoga State Waters Corp. v Pratt, 227 NY 429, 442-446; Arvay v New York Tel. Co., 79 AD2d 980; Matter of XAR Corp. v Di Donato, 76 AD2d 972; Historic Estates v United Paper Bd. Co., 260 App Div 344, affd 285 NY 658; Borough Bill Posting Co. v Levy, 144 App Div 784; 2 Warren’s Weed, New York Real Property [4th *697ed], Easements, §§ 1.01-1.04). Certainly, the exclusive rights to occupy a portion of the realty and to draw water and power therefrom conferred a greater estate in the land than the right to take water from a spring on the property in Historic Estates v United Paper Bd. Co. (supra) or to maintain equipment on the subject property in Arvay v New York Tel. Co. (supra). Nor does the absence of a more complete description of the subject land negate the existence of an easement here. The building in which the machines were to be placed was clearly identified in the agreement. The agreement’s description of the servient realty was no less specific here than it was in the agreement in Borough Bill Posting Co. v Levy (supra). That no definite location for plaintiff’s machines was designated in the agreement is likewise not fatal to an easement. The failure to specify a definite space for the location of the signs in Borough Bill Posting Co. or the location of the machines to be maintained on the land in Arvay did not negate the existence of easements in gross in those cases. Bermann v Windale Props. (4 AD2d 746), relied upon by the majority for this point, should not be controlling. In Bermann and the cases cited therein, the competing contentions were restricted to whether the agreements created a license or a lease. Since the agreements in those cases did not describe specifically demised premises, it was proper to hold that no leases had been created. However, in none of these cases was there consideration of whether an easement in gross had been granted. Equally, in my view, the rights plaintiff acquired in the contract are enforceable against a purchaser with notice as a covenant “running with the land”. The provision of the agreement expressly binding the owner, his heirs and successors in interest establishes the parties’ intent to have the covenant run. Undeniably, there was an unbroken line of succession of conveyances between defendants and plaintiff’s covenantor sufficient to establish privity of estate (Nicholson v 300 Broadway Realty Corp., 7 NY2d 240, 245; see, also, Eagle Enterprises v Gross, 39 NY2d 505).* Under the agreement, the owner was prevented from excluding plaintiff’s machines from the property, from otherwise using the area to be devoted to the machines, and from installing on the property his own machines and those of third persons. Defendants’ predecessor’s covenants in the agreement thus seriously impinged upon the covenantor’s rights of ownership and beneficial enjoyment of the property. Therefore, the agreement substantially “touched and concerned” the subject property (Nicholson v 300 Broadway Realty Corp., 7 NY2d 240, 245-246, supra; Neponsit Prop. Owners’ Assn. v Emigrant Ind. Sav. Bank, 278 NY 248, 255-256, supra; Clark, Real Covenants and Other Interests Which “Run With the Land”, pp 76-79, 90). Here, then, all the necessary elements of a covenant “running with the land” have been pleaded (Eagle Enterprises v Gross, 39 NY2d 505, 508, supra; Nicholson v 300 Broadway Corp., supra, p 245; Neponsit Prop. Owners’ Assn. v Emigrant Ind. Sav. Bank, supra, p 255). Since there were sufficient allegations that defendants were purchasers with notice and establishing plaintiff’s rights as either an easement in gross or a covenant running with the land, Special Term properly denied defendants’ cross motion to dismiss the complaint. Moreover, in view of the serious questions regarding the adequacy of plaintiff’s remedy at law, Special Term was also correct in granting a preliminary injunction. Therefore, its order should be affirmed.

 In any event, the requirement of privity of estate is subject to equitable principles and is not to be technically applied (Neponsit Prop. Owners’ Assn. v Emigrant Ind. Sav. Bank, 278 NY 248, 261). Privity has not been held to be strictly necessary to enforce a restrictive covenant where notice to a successor in interest has been established (Equitable Life Assur. Soc. v Brennan, 148 NY 661,671-672; Trustees of Columbia Coll, v Lynch, 70 NY 440, 449; Clark, Real Covenants and Other Interests Which “Run With the Land”, pp 150-151, 157-158).